PER CURIAM:
Epitomized Opinion
The governor, after hearing had before him, re| moved Vogt from the office of mayor -of M-assilloiT *845for Misconduct, non-feasance and gross neglect of duty in office- Writs of mandamus and quo war-. ranto were asked on relation of Vogt against the governor and K, Vogt’s successor, respectively. In denying the.writs, the Supreme Court held:
Attorneys — Joseph McGhee and P. E. Dempsey, Columbus, and Elson Weffer and Milton' Haines, MassijUon, for Vogt; C. C. Crabbe, Atty. Gen., and Edward E- Corn, Ironton, for Donahey; L- C- Wiggins, Massillon, for Kirchoffer-
Whijle the greater part of the evidence ini the record is hearsay and concerns misconduct in a former term and is therefore incompetent, there is- some evidence tending to prove that because of acts in his then term of office the mayor was guilty as charged. While the court would hesitate to convict on this evidence, its province extends only to the determination of whether there was any such evidence.
Wanamaker, Robinson, Matthias, Day and Allen, JJ-, concur